The conviction is for unlawfully passing a forged instrument; penalty assessed at confinement in the penitentiary for two years.
The indictment appears regular and properly presented. No complaints of the rulings of the trial court have been presented by bills of exception. *Page 225 
The statement of facts accompanying the record fails to bear the approval of the judge who tried the case. Neither is it signed by counsel for appellant and for the State. The rule is well settled that the statement of facts must be approved by the trial judge in order to be considered by the appellate court. Article 760, C. C. P.; Articles 2239, 2243, R. S. 1925. See also Tex. Jur., Vol. 4, p. 419, Sec. 287; Lester v. State,34 S.W.2d 862; Bass v. State, 35 S.W.2d 423; Bryant v. State, 43 S.W.2d 1097; Rose v. State, 75 S.W.2d 449.
In the absence of the statement of facts and bills of exception, nothing has been presented justifying a reversal of the conviction. The judgment is therefore affirmed.
                    ON MOTION FOR REHEARING.